Citation Nr: 1707211	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hip disability, claimed as joint pain.

2.  Entitlement to service connection for bilateral hand disability, claimed as joint pain.

3.  Entitlement to service connection for finger disability, claimed as joint pain.


4.  Entitlement to service connection for bilateral knee disability, claimed as joint pain.

5.  Entitlement to service connection for bilateral ankle disability, claimed as joint pain.

6.  Entitlement to service connection for bilateral foot disability, claimed as joint pain.

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1987, April 1988 to October 1991, and August 2009 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran was scheduled for a hearing with a Board member in November 2016 but failed to appear.

The issues of service connection for ankle, foot, and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence is against finding current bilateral hip, hand, and finger disabilities separate from rheumatoid arthritis, which is already service-connected.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for service connection for finger disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In March 2010, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA, including explaining the requirements for service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's joints and arthritis in May and June 2016.  The examiners recorded the current subjective complaints and objective findings.  A medical opinion is not needed for these claims, because the evidence does not show current disabilities in those joints, aside from service-connected rheumatoid arthritis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for the claim decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses but not to diagnose a hip, hand, foot, or finger disability, as this requires specialized training to understand the complexities of the musculoskeletal system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as her statements were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for bilateral hip, hand, and finger disabilities have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The weight of the evidence is against finding current bilateral hip, hand, and finger disabilities separate from rheumatoid arthritis, which is already service-connected.  The record shows that the Veteran continuously sought treatment for joint pain and swelling.  In statements to VA, she reported first experiencing joint pain in her hands and lower extremities during service, being referred to a rheumatologist, and being diagnosed with rheumatoid arthritis.  Similarly, September 2011, October 2011, May 2012, and May 2013 treatment records and the May and June 2016 examinations show hand and finger pain caused by rheumatoid arthritis.  A May 2012 MRI reflects wrist synovitis, which also involves swelling of the joints and thus entirely involves the same symptom set as the service-connected rheumatoid arthritis.  Accordingly, a separate grant of service connection is not for application.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
Moreover, May 2012 X-rays showing sacroiliitis of the left hip also encompass the same symptoms already recognized as service-connected in this case.  See id.  Thus, while service treatment records show hip pain and muscle strain in the left hamstring in May 2009, medical records and examinations from the appeal period do not show any current hip disability distinct and separate from that for which service connection is already in effect.  

The Veteran has not identified any distinct diagnoses other than from rheumatoid arthritis that could be the cause of her pain.  Treatment records also do not show alternative diagnoses aside from those noted above, representing a duplication of the symptoms already service-connected.  

Based on the evidence, it appears that the Veteran's joint pain and swelling are part of her service-connected rheumatoid arthritis.  The Board further notes that these symptoms should be rated in conjunction with that disability; however, the rating for rheumatoid arthritis is not on appeal at this time.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 4.71a, Diagnostic Code 5002 (symptom combinations, exacerbations, and incapacitation considered).  Moreover, any joint pain alone, without an underlying disability, is not subject to service connection.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, and vacated and remanded in part, on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As such, service connection cannot be granted, because the evidence does not show current, separate hand, finger, or hip diagnoses.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hip disability is denied.

Service connection for bilateral hand disability is denied.

Service connection for finger disability is denied.


REMAND

Similar to the joints discussed above, treatment records and VA examinations indicate that ankle and knee pain is related to rheumatoid arthritis.  Treatment records from May 2011 and May 2012 noted that foot pain is associated with rheumatoid arthritis.  However, the June 2016 examiner diagnosed ankle and knee strain in addition to rheumatoid arthritis.  Additionally, a May 2012 radiology report shows an impression of congenital foreshortening of the 4th metatarsal of the left foot and small posterior calcaneal spurs bilaterally.  Congenital or developmental defects generally cannot be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  See 38 C.F.R. §§ 3.303 (c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The Veteran reported the onset of knee, foot, and ankle pain in service, and service records show treatment for joint pain.  The Veteran also reported continuous pain since service.  VA has not provided a medical opinion addressing whether the ankle and knee strain or posterior calcaneal spurs could be related to service or to the rheumatoid arthritis.  Such an opinion should be obtained, along with any outstanding VA treatment records.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Request a medical opinion from the June 2016 examiner, or another appropriate examiner, on ankle and knee strain and foot disabilities and to address the following:

a. Is ankle strain, noted in the June 2016 examination, at least as likely as not related to joint pain in service?

b.  Is ankle strain, noted in the June 2016 examination, at least as likely as not caused by rheumatoid arthritis?

c. Has ankle strain, noted in the June 2016 examination, at least as likely as not been aggravated beyond the natural progression by rheumatoid arthritis?

d. Is knee strain, noted in the June 2016 examination, at least as likely as not related to joint pain in service?

e. I knee strain, noted in the June 2016 examination, at least as likely as not caused by rheumatoid arthritis?

f. Has knee strain, noted in the June 2016 examination, at least as likely as not been aggravated beyond the natural progression by rheumatoid arthritis?

g. Are the calcaneal spurs, noted in May 2012, at least as likely as not related to joint pain in service?

h. Are the calcaneal spurs, noted in May 2012, at least as likely as not caused by rheumatoid arthritis?

i. Have the calcaneal spurs, noted in May 2012, at least as likely as not been aggravated beyond the natural progression by rheumatoid arthritis?

j. Foreshortening of the 4th metatarsal of the left foot, noted in May 2012, is described as congenital.  Is there any in-service incurrence, including rheumatoid arthritis, that at least as likely as not superimposed additional disability?

The examiner should consider all relevant evidence, including lay statements, and provide a comprehensive rationale for any opinion offered.  If aggravation is found, the examiner should provide a baseline level of disability prior to aggravation.

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


